                 Case 7:19-cr-00128-KMK
                 Case 7:19-cr-00128-KMK Document
                                        Document 49
                                                 48 Filed
                                                    Filed 09/24/20
                                                          09/22/20 Page
                                                                   Page 1
                                                                        1 of
                                                                          of 1
                                                                             1
Federal Defenders                                                                       Sou.them District
                                                          52 Duane Street-10th floor, New Yodc~ NY lfXXJ'l
O F N EW YORK, I N C.                                                Tel: (212) 417-8700 Fax: (212) 571-0092


David E
~~
              Pa11011

,md AJ.lor#te),•in-C'hfr(


                                ..
                                                                                           ~--~
                                                                                      ~ .Dttmct    of Nt'VI Yant
                                                                                           Jdll,.ifvL"'-




                                                            September 22, 2020

 BYECF

 Honorable Kenneth M. Karas
 United States District Judge
 Southern District of New York
 300 Quarropas Street
 White Plains, NY 10601

  Re:         United States v. Steven Jones,
              19 Cr. 128 (KMK)

 Dear Judge Karas:

       I write to inform the Court that the attorney-client relationship between Mr.
 Jones and myself has broken down and I can no longer effectively represent him in
 this matter. In order to protect Mr. Jones' Sixth Amendment right to the effective
 assistance of counsel, I hereby request that the Court appoint substitute CJA
 counsel for Mr. Jones at the conference to be held on Thursday, September 24, at
 noon.

                                                            Respectfully submitted,

                                                            /s/
                                                            Clay H . Kaminsky
                                                            Assistant Federal Defender
                                                            (212) 417-8749

  cc:         AUSA Jeffrey Coffman
                                             J};cJh J_#oe-. I¼. k ~
                                             ,l/1   /I-fl /1-.; 1/--P cL 0-Ll     ~,
                                             JoM, /4J ~ J ' 1-_u/J.-, /A. f                       /1/1
                                              ~ f.;ol. Iv ~                                                .
                                                    J ()/'ILW -          ,·1/
                                                      •                   r-•--,kl'
                                                                  so O~DERED
                                                                        .,,
                                                                                h-r~--~
                                                                                    I ~
                                                                                       V
                                                                    KE~NETH M. KAMSU'.S.DJ.

                                                                              I
                                                                              9 )1))D
